DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 10/17/2022. All changes made to the claims have been entered. Accordingly, Claims 1, 3-12, 14-21, 23-27, 29-33 are currently pending in the application. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1, 3, 4, 5, 6, 8, 11, 12, 14, 15, 17, 20, 21, 23, 24, 25,  27, 29, 30, 31, 32,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2021/0329604), Yang et al. (US 2013/0114554), in view of Kim et al. (US 2017/0180099).

Regarding claim 1, 12, 21, 27,  Chen discloses an apparatus for wireless communication at a wireless device (apparatus and methods are provided for physical layer enhancements for sidelink communication…the SL CSI reporting configuration is implicitly mapped based on the MCS table in the first SCI, abstract), comprising: 
	a memory; and 
	at least one processor coupled to the memory ([0023]-[0026] and Figure 1), the memory and the at least one processor configured to:
	receive a first set of control information in a first stage of sidelink control
information (SCI), the first set of control information indicating a modulation and coding scheme (MCS) table (the first SCI carries information for the MCS table, [0028]-[0029] and [0005] and figure 4); 
	receive a second set of control information in a second stage of the SCI associated with the first stage, the second set of control information triggering a channel state information (CSI) report without indicating a CSI table (the second SCI carries the SL CSI report trigger indicator for the aperiodic SL CSI report…The CSI table for CSI reporting is implicitly associated with the used MCS table indicated in the triggered SCI. For example, if the first SCI indicates using 64QAM MCS table for the data transmission and CSI reporting is also triggered in the corresponding second SCI, then the 64QAM CSI table corresponding to 64QAM MCS table will be assumed for SL CSI reporting, [0028]-[0029] and [0005] and figure 4); and
	transmit the CSI report triggered by the second stage of the SCI that is based on the CSI table associated with the MCS table indicated in the first set of control information indicated in the first stage of the SCI (the SL CSI reporting is triggered by the second SCI…UE 502 sends the first aperiodic SL CSI report, [0030] and [0028]-[0029] and [0005] and figure 4), 


	Chen however is unclear on disclosing the term channel quality indicator (CQI) with respects to CSI table. In a similar field of endeavor, Yang discloses channel quality indicator (CQI) with respects to CSI (CSI reporting is described. CSI includes CQI….CSI and CQI are interchangeably used, [0076]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of interchangeably using CQI with respects to a CSI as disclosed by Yang into the method for CSI reporting comprising a CSI table for CSI reporting in which is  implicitly associated with the used MCS table as disclosed by Chen in order to improve the system and provide flexibility in the nomenclature in terms for CSI reporting, such as CSI/CQI table.

	Chen and Yang fails to clearly disclose the CSI report including a CQI that is based on the CSI/CQI table. In a similar field of endeavor, Kim discloses the CSI report including a CQI that is based on the CSI/CQI table (measure channel quality for one or more CSI processes…select a CQI index using only a first CQI table or a second CQI table  for the one or more CSI processes , and CSI report including the selected CQI index, [0011] and abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the CSI report include a CSI that is based on a CQI table as disclosed by Kim into the method for CSI reporting comprising a CSI/CQI table for CSI reporting in which is  implicitly associated with the used MCS table as disclosed by Chen and Yang in order to improve the system and provide the proper information in CSI reporting. 

	Similar rationale is applied to the other independent claims reciting similar subject matter.
Regarding claim 3, 23, Chen discloses perform CSI reporting in response to the second set of control information that triggers the CSI report (the second SCI carries the SL CSI report trigger indicator for the aperiodic SL CSI report, [0028]-[0029] and [0005] and figure 4). 
	Chen and Yang fails to clearly disclose perform channel measurements and calculate the CQI indicated in the CSI report based on the CQI table. Kim discloses performing channel measurements and calculate the CQI indicated in the CSI report based on the CQI table (measure channel quality for one or more CSI processes…select a CQI index using only a first CQI table or a second CQI table  for the one or more CSI processes, and CSI report including the selected CQI index, [0011] and abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of performing channel measurements  and calculating the CQI as disclosed by Kim into the method for CSI reporting comprising a CSI/CQI table for CSI reporting in which is  implicitly associated with the used MCS table as disclosed by Chen and Yang in order to improve the system and provide the proper information in CSI reporting. 
Regarding claim 4, 14, 24, 29, Kim discloses wherein the CSI report indicates the CQI based on an index of a corresponding CQI table (measure channel quality for one or more CSI processes…select a CQI index using only a first CQI table or a second CQI table  for the one or more CSI processes , and CSI report including the selected CQI index, [0011] and abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept having the CSI report indicate the CQI based on an index as disclosed by Kim into the method for CSI reporting comprising a CSI/CQI table for CSI reporting in which is  implicitly associated with the used MCS table as disclosed by Chen and Yang in order to improve the system and provide the proper information in CSI reporting.
Regarding claim 5, 15, 25, 30, Chen discloses wherein an association between the MCS table and the CQI table is defined  (The implicitly mapping 480 maps the CSI reporting configuration by implicitly linking to the CSI table, which is associated with the MCS table…The CSI table for CSI reporting is implicitly associated with the used MCS table indicated in the triggered SCI. For example, if the first SCI indicates using 64QAM MCS table for the data transmission and CSI reporting is also triggered in the corresponding second SCI, then the 64QAM CSI table corresponding to 64QAM MCS table will be assumed for SL CSI reporting, [0028]-[0029] and [0005] and figure 4);
Regarding claim 6, 31, Chen discloses wherein the memory and the at least one processor are further configured to: determine the CQI table based on the defined association between the MCS table and the CQI table  (The implicitly mapping 480 maps the CSI reporting configuration by implicitly linking to the CSI table, which is associated with the MCS table…The CSI table for CSI reporting is implicitly associated with the used MCS table indicated in the triggered SCI. For example, if the first SCI indicates using 64QAM MCS table for the data transmission and CSI reporting is also triggered in the corresponding second SCI, then the 64QAM CSI table corresponding to 64QAM MCS table will be assumed for SL CSI reporting, [0028]-[0029] and [0005] and figure 4);
Regarding claim 8, 17, 32, Chen discloses wherein the memory and the at least one processor are further configured to: receive an indication of an association between the MCS table and the CQI table  (the SL CSI reporting configuration is determined implicitly by mapping between the CSI table and the MCS table and SL CSI reporting configuration is performed based on the SL configuration and the UE receives sidelink (SL) configuration for an SL operation using an SL in a wireless network, [0005] and [0027] and [0036]).
Regarding claim 11, 20, Chen discloses further comprising a transceiver (transceiver circuit, [0023]-[0026] and Figure 1)

5.	Claim(s) 7, 16, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Yang, in view of Kim, in further view of Xi et al. (US 2020/0287654).
Regarding claim 7, 16, 26, Chen, Yang, and Kim fails to disclose wherein a block error rate (BLER) target for the CSI report is based on the CQI table. Xi however discloses a block error rate (BLER) target for the CSI report is based on the CQI table (CQI tables be designed to achieve BLER target, [0232] and [0229] and [0171]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a BLER target be based on CQI tables as disclosed by Xi into the method for CSI reporting comprising a CSI/CQI table for CSI reporting in which is  implicitly associated with the used MCS table as disclosed by as Chen, Yang, and Kim in order to improve the system and associate the proper parameters with respective CQI tables, such as BLER targets. 
6.	Claim(s) 9, 18, 33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Yang, in view of Kim, in further view Chen (US 2021/0321369), hereinafter referred to as, Chen, Yang, Kim, and Chen(369) respectively. 
Regarding claim 9, 18, 33, Chen, Yang, and Kim fails to disclose wherein the indication is in PC5 radio resource control (PC5-RRC) signaling. However in a similar field of endeavor, Chen(369) discloses the indication is in PC5 radio resource control (PC5-RRC) signaling (CSI table be configured between UEs by PC5-RRC, [0039]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of exchanging information for CSI reporting via PC5-RRC as disclosed by Chen(369) into the method for CSI reporting comprising a CSI/CQI table for CSI reporting in which is  implicitly associated with the used MCS table as disclosed by as Chen, Yang, and Kim in order to improve the system and flexibly indicate the proper configuration information for CSI reporting, such as via PC5-RRC related to sidelink. 

7.	Claim(s) 10, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Yang, in view of Kim, in further view of Marinier et al. (US 2018/0234206)
Regarding claim 10, 19, Chen, Yang, and Kim does not clearly disclose a mapping between multiple MCS tables and multiple CQI tables. However in a similar field of endeavor, Marinier discloses a mapping between multiple MCS tables and multiple CQI tables (a device be configured with such tables and informed of the linking of MCS table 1 to CQI table 1 and MCS table 2 to CQI table 2, [0083] and [0081] and [0072]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept informing of a linking between multiple MCS tables and CQI tables as disclosed by Marinier into the method for CSI reporting comprising a CSI/CQI table for CSI reporting in which is  implicitly associated with the used MCS table as disclosed by as Chen, Yang, and Kim in order to improve the system and provide flexibility in which tables may be used for operation.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 3-12, 14-21, 23-27, 29-33  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20140226613) disclosing the terms CSI and CQI are used interchangeably in the same meaning ([0036]).
Yi et al. (US 2016/0337023) disclosing transmitting CSI report comprising the selected CQI, wherein the step of selecting CQI includes selecting CQI index on a CQI table (abstract and [0011] and [0144])
Froberg Olsson et al. (US 2016/0226623) disclosing a CSI report from UE which report comprises a CQI indicator and obtain a CQI index into the CQI table from said CQI indicator ([0162]).

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473